Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito US 20070109557 A1.


Regarding Claim(s) 1-5, Saito teaches: A height measuring device/method comprising: 
a light source that emits light in a direction oblique to a top surface of a specimen; a slit that shapes the light from the light source to form a slit image on the specimen; an imaging element that detects reflected light reflected by the specimen; and an arithmetic unit that determines a height of the top surface of the specimen based on a result of detection of the slit image by the imaging element, the arithmetic unit performing processing of: identifying, when a plurality of slit images are detected by the imaging element. a slit image of the reflected light reflected by the top surface of the specimen from among the plurality of slit images based on respective positions of the plurality of slit images on a detection surface of the imaging element; and determining the height of the top surface of the specimen based on the position of the slit image of the reflected light reflected by the top surface of the specimen on the detection surface. / forming a slit image on a top surface of a specimen by using a light source that emits light in a direction oblique to the top surface of the specimen and a slit that shapes the light from the light source; detecting reflected light reflected by the specimen by using an imaging element: identifying, when a plurality of slit images are detected by the imaging element. a slit image of the reflected light reflected by the top surface of the specimen from among the plurality of slit images based on respective positions of the plurality of slit images on a detection surface of the imaging element; and determining a height of the top surface of the specimen based on the position of the slit image of the reflected light reflected by the top surface of the specimen on the detection surface. (Saito - Essentially the entire reference deals with this in a way that is clearly identifiable to a person of ordinary skill in the art without need of a detailed explanation. However, figures 2,3,10,12-14 and associated descriptions make it plain as well.)
wherein when the height of the top surface of the specimen increases as a coordinate of the slit image in a predetermined direction increases on the detection surface, in the processing of identifying the slit image of the reflected light reflected by the top surface of the specimen, a slit image having the largest coordinate in the predetermined direction from among the plurality of slit images detected by the imaging element is identified to be the slit image of the specimen. (Saito - Essentially the entire reference deals with this in a way that is clearly identifiable to a person of ordinary skill in the art without need of a detailed explanation. However. Figure 13 and associated descriptions make it plain as well.)
wherein the light source is a light emitting diode. (Saito [0067])
A charged particle beam apparatus comprising the height measuring device according to claim 1. (Saito fig. 11.)


Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881